Case 6:18-ap-01193-SY          Doc 77 Filed 11/04/20 Entered 11/04/20 13:26:43                Desc
                                Main Document    Page 1 of 4


 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
 3   Los Angeles, California 90010
     (323) 937-4501        Fax (888) 316-6107
 4   e-mail: baruchcohen@baruchcohenesq.com

 5   Attorney For Defendant Nicholas Silao

 6

 7                                UNITED STATES BANKRUPTCY COURT

 8                                    CENTRAL DISTRICT OF CALIFORNIA

 9                                          RIVERSIDE DIVISION

10

11    In re                                           Case No. 6:17-bk-19336-SY

12    PANDORA HOSPICE CARE, INC.                      Adv. 6:18-ap-01193-SY

13            Debtor                                  Before the Honorable Scott H. Yun
      _________________________________
14                                                    Chapter 7
      KARL T. ANDERSON, CHAPTER 7
15    TRUSTEE                                         STIPULATION TO CONTINUE HEARING
                                                      RE: DEFENDANT’S MOTION TO ALLOW
16                        Plaintiff                   WITHDRAWAL OF DEEMED ADMISSIONS
                                                      F.R.C.P. § 36(B)
17    vs.
                                                      Date: 11-4-2020
18    NICHOLAS SILAO                                  Time: 10:00am
                                                      Place: 3420 Twelfth Street, Riverside, CA
19                       Defendant                    Courtroom: 302

20

21
               At the last 6-25-2010 hearing on Defendant Nicholas Silao’s Motion to Withdraw the Deemed
22
     Admissions, the Court continued the hearing to 8-20-2020 at 9:30am, as a holding date and gave the
23
     parties several alternate hearing dates to choose from. Because the Court requires Sanaz Bereliani's
24
     live testimony at the hearing, the Court asked that the parties agree on an alternate hearing date, and
25
     if they cannot agree, the 8-20-2020 hearing date stands. The parties and Ms. Bereliani stipulated to
26
     continue the hearing on Defendant’s Motion to 11-4-2020 at 10:00am, and the Court ordered it.
27
               On 10-22-2020, the Court clerk notified the parties that due to the Covid-19, pandemic, the
28

     11/4-3:11pm
Case 6:18-ap-01193-SY   Doc 77 Filed 11/04/20 Entered 11/04/20 13:26:43   Desc
                         Main Document    Page 2 of 4
Case 6:18-ap-01193-SY   Doc 77 Filed 11/04/20 Entered 11/04/20 13:26:43   Desc
                         Main Document    Page 3 of 4
        Case 6:18-ap-01193-SY                      Doc 77 Filed 11/04/20 Entered 11/04/20 13:26:43                                     Desc
                                                    Main Document    Page 4 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  4929 Wilshire Boulevard, Suite 940, Los Angeles, California 90010.

A true and correct copy of the foregoing document entitled: STIPULATION TO CONTINUE HEARING RE:
DEFENDANT’S MOTION TO ALLOW WITHDRAWAL OF DEEMED ADMISSIONS F.R.C.P. § 36(B) will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
11/4/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Baruch C Cohen                bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
Karl T Anderson (TR)          2edansie@gmail.com, kanderson@ecf.axosfs.com
Thomas J Polis (PL)           tom@polis-law.com, paralegal@polis-law.com; r59042@notify.bestcase.com
US Trustee (RS)               ustpregion16.rs.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On 11/4/2020, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 11/4/2020,, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Hon. Scott H. Yun, USBC, Central District of California, 3420 Twelfth Street, Suite 345, Riverside CA 92501




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 11/4/2020                      Baruch C. Cohen, Esq.                                           /s/ Baruch C. Cohen
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
